Citation Nr: 0738084	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  00-24 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
broken nose and, if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for right ear hearing 
loss and, if so, whether service connection is warranted.

3.  Entitlement to service connection for a hand and elbow 
disorder, to include swollen joints and epicondylitis.  

4.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

6.  Entitlement to an increased rating for service-connected 
degenerative disc disease (DDD) of the lumbar spine, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August and October 1999 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, and rating decisions issued by the 
Waco, Texas, RO in July 2002 and May 2005.  The RO in 
Phoenix, Arizona, currently has jurisdiction over these 
claims.  

In August 2006, the veteran was afforded a personal hearing 
before a Veterans Law Judge who is no longer employed at the 
Board.  A transcript of the hearing is of record.  The Board 
contacted the veteran in August 2007 and informed him that 
the Judge who had conducted his hearing was no longer 
employed at the Board and offered him the opportunity to have 
another hearing.  The veteran responded that he did not want 
an additional hearing.  

At the time of the August 2006 hearing, the veteran submitted 
additional evidence (a statement) directly to the Board, 
which was accompanied by a waiver of RO consideration.  The 
evidence will therefore be considered in this decision.  38 
C.F.R. § 20.1304 (2007).

In a February 2007 VA Form 21-4138, the veteran indicated 
that he wished to reopen a claim for service connection for 
sleep apnea.  A review of the claims folder does not reveal 
that the RO has addressed this issue.  Therefore, it is 
REFERRED to the RO for appropriate action.  

The reopened claims for service connection for residuals of a 
broken nose and right ear hearing loss, the claim for service 
connection for COPD, and the claim for an increased rating 
for DDD of the lumbar spine are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed June 1993 rating decision denied the claims 
for service connection for a broken nose and bilateral 
hearing loss on the basis that there was no evidence of a 
broken nose in service and the veteran's hearing was within 
normal limits.  

2.  Additional evidence received since June 1993 on the 
issues of service connection for residuals of a broken nose 
and right ear hearing loss bears directly and substantially 
upon the issue of service connection, is neither cumulative 
nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.

3.  The veteran currently has bilateral carpal tunnel 
syndrome and left cubital tunnel syndrome, status post 
release with moderate residual symptoms.  Neither disorder is 
etiologically related to active service.  

4.  There is no medical evidence of record showing that the 
veteran has peripheral neuropathy of the right lower 
extremity.  


CONCLUSIONS OF LAW

1.  The June 1993 rating decision that denied entitlement to 
service connection for a broken nose and bilateral hearing 
loss is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (1992).

2.  New and material evidence has been submitted to reopen 
the claims for entitlement to service connection for 
residuals of a broken nose and right ear hearing loss.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for service connection for a hand and elbow 
disorder, to include swollen joints and epicondylitis, have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

4.  The criteria for service connection for peripheral 
neuropathy of the right lower extremity have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	New and material evidence claims

The veteran seeks to establish service connection for 
residuals of a broken nose and right ear hearing loss.  The 
RO declined to reopen the claims and continued the denials 
issued in a previous final decision.  The Board has an 
obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  

A June 1993 rating decision denied service connection for a 
broken nose on the basis that there was no evidence of a 
broken nose in service.  Service connection for bilateral 
hearing loss was denied on the basis that the veteran's 
hearing was within normal limits.  The veteran was informed 
of this decision by letter dated June 21, 1993, but he did 
not appeal.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.302(a) (1992) (a notice of disagreement (NOD) must be 
filed within one year from the date that the agency of 
original jurisdiction (AOJ) mails notice of the 
determination).  An unappealed determination of the AOJ is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(b) (2007).

The veteran filed separate claims to reopen in September 
1999, and this appeal ensues from the October 1999 and July 
2002 rating decisions that declined to reopen the claims and 
continued the previous denials of service connection for 
residuals of a broken nose and right ear hearing loss.  As a 
general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely 
upon the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).  If the claimant can thereafter 
present new and material evidence, however, the claim shall 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

As the claims to reopen were filed before August 2001, new 
and material evidence is defined as evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the claim.  38 C.F.R. § 3.156(a).  If VA 
determines that the evidence is new and material, it may then 
proceed to evaluate the merits of the claim based on the 
entire record, after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously denied and final claim, it must be both 
new and material.  If the evidence is not material, the 
inquiry ends and the claim cannot be reopened. 

Service connection will be granted if the evidence shows that 
a disease or injury resulting in current disability was 
incurred during active service or, if pre-existing, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) 
is 40 decibels or greater; or the auditory thresholds for at 
least three of these frequencies are 26 db or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability. See Memorandum, Characterization of 
High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a).

Evidence before the RO in June 1993 consisted of the 
veteran's service medical records.  In January 1981, the 
veteran was seen with a history of mild unsteadiness with 
bilateral tinnitus for about six months.  He also reported 
noticing a mild decrease in hearing in both ears for several 
years.  The veteran had been tested prior to this notation 
and was found to have absent acoustic reflexes in the right 
ear with normal compliance function.  He was referred for 
consideration for further workup of a possible retrocochlear 
lesion.  An examination revealed that the veteran's tympanic 
membranes were intact, mobile and normal, bilaterally.  An 
audiogram showed speech reception threshold (SRT) of 10 
decibels on the right and zero decibels on the left with good 
bilateral discrimination.  There was an isolated right low 
frequency sensorineural loss, greatest at 250 cycles per 
second with a very slight high frequency component in 
addition on the right.  Short increment sensitivity index 
(SISI) was negative on the right and tympanograms showed a 
normal type A tracing bilaterally, indicating normal middle 
ear function.  Acoustic reflex testing revealed an absent 
acoustic reflex on the right both to ipsilateral and 
contralateral testing.  Tone decay was negative in the left 
ear.  An impression of right low frequency sensorineural 
hearing loss with bilateral tinnitus and mild unsteadiness; 
absent acoustic reflexes in the right ear, was made.  
Audiometric testing performed throughout the veteran's period 
of active duty, however, did not show hearing loss per VA 
standards.  See July 1968, September 1974, April 1975, June 
1976, June 1980, July 1984 and December 1989 reports of 
medical examination.  

The veteran's service medical records also contain a March 
1978 health record that indicates the veteran was involved in 
an altercation with a suspected burglar and contains an 
assessment of head trauma.  None of the service medical 
records, however, relate directly to treatment for a broken 
nose.  At the time of his retirement from service, the 
veteran reported ear, nose or throat trouble; hearing loss; 
and bone, joint or other deformity.  See April 1992 report of 
medical history.  During the retirement physical, a notation 
was made regarding complaint involving his nose and an 
assessment of no mass identified was made.  See April 1992 
health record (Standard Form 600).  The physician examining 
the veteran also reported that hearing loss was first 
diagnosed in 1980.  See April 1992 clinical record (Standard 
Form 507).  

The evidence before the RO in June 1993 also included several 
VA compensation and pension (C&P) examination reports.  
During a September 1992 audio examination, the veteran 
reported a history of military noise exposure and disturbing 
bilateral tinnitus, but audiometric testing failed to reveal 
hearing loss in the right ear per VA standards.  The examiner 
noted that the veteran had normal bilateral hearing 
sensitivity across test frequencies and that his bilateral 
speech discrimination was very good.  During a September 1992 
nose and sinus examination, the veteran was diagnosed with a 
deviated nasal septum.  No opinion on etiology was provided.  

Evidence added to the record since the RO's 1993 decision 
includes a July 1999 VA C&P audio examination, during which 
audiometric testing revealed hearing loss in the veteran's 
right ear per VA standards.  This evidence is new and 
material, as it bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and is so significant that it must be 
considered in order to fairly decide the claim.  More 
specifically, it indicates that the veteran currently has a 
hearing loss disability in his right ear, which cures the 
previous evidentiary defect at the time of the RO's 1993 
decision.  

Evidence added to the record since 1993 also includes a July 
1989 record from Dr. Christy.  This record reveals that 
examination of the veteran's nose showed a deviated nasal 
septum on the right side.  This evidence is also new and 
material, as it too bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and is so significant that it must be 
considered in order to fairly decide the claim.  More 
specifically, it establishes that the veteran's deviated 
nasal septum was first noted in service rather than during 
the September 1992 VA C&P nose and sinus examination.  

Having found that new and material evidence has been 
presented, the claims for entitlement to service connection 
for residuals of a broken nose and right ear hearing loss are 
reopened for review on the merits.  For the reasons discussed 
below, additional development of the evidence is needed to 
decide the reopened claims.

II.	Service connection claims

The veteran seeks service connection for a hand and elbow 
disorder, to include swollen joints and epicondylitis, and 
peripheral neuropathy of the right lower extremity.  

Service medical records reveal that the veteran complained of 
radicular pain on his left side but are devoid of any 
reference to radicular pain in his right lower extremity.  
See August 1979, November 1979 and June 1983 health records; 
January 1980 clinical record.  He was seen in February 1988 
with complaint of intermittent tingling in both hands and 
reported some recent tense moments.  The veteran exhibited 
good motor strength and sensation was intact.  He was 
assessed with probable hyperventilation.  See health record.  
During his April 1992 retirement physical, the veteran 
complained of pain in both elbows without history of trauma 
and was assessed with bilateral lateral epicondylitis/tennis 
elbow (tendonitis).  See health record.  An x-ray of both 
elbows was negative for bony or articular abnormality.  See 
April 1992 radiologic consultation request/report.  He also 
reported swollen or painful joints; arthritis, rheumatism or 
bursitis; bone, and joint or other deformity, but denied 
painful or "trick" shoulder or elbow.  The examining 
physician noted arthritis in the veteran's elbows since 1988, 
treated with unknown medication.  See April 1992 report of 
medical history and clinical record (Standard Form 507).  

Post-service medical evidence reveals that the veteran 
underwent a VA C&P joints examination in September 1992, 
during which he reported aching and soreness around the 
elbows and a sensation of swelling and tightness of the hands 
and fingers for the past two to three years.  The pain 
described was in the medial malleolus of the bilateral elbows 
and there was no history of injury or acute arthritic or 
inflammatory reaction.  Examination of the veteran's upper 
extremities revealed that they were symmetrical with no 
tenderness, swelling or pain in the elbow.  Palpation was 
normal and the veteran reported pain only when he bumps the 
elbows.  Range of motion testing of the veteran's elbows 
revealed 145 degrees of flexion, zero degrees of extension, 
80 degrees of pronation of the left forearm, and 85 degrees 
of supination.  Examination of the veteran's hands and 
fingers showed no swelling and no enlargement or swelling of 
the finger joints.  The veteran was able to make a fist 
normally and bring the tip of his forefingers to the midline 
of the palm with good grip.  He was also able to oppose the 
thumb tip to the tip of all four fingers, bilaterally, with 
no abnormality present.  The diagnosis made was of pain 
involving the joints of upper and lower extremities, by 
history only, not apparent on exam, and nonlimiting.  

The veteran underwent a VA C&P spine examination in August 
2002, at which time he provided medical records for the 
examiner's review.  The examiner reported a history of left 
leg pain and possible sciatica as early as 1983 with 
increasing symptoms in 1998 and tingling down into the 
lateral aspect of the foot.  The veteran complained of 
occasional radiation and discomfort down into the left foot 
along the lateral aspect.  Neurological evaluation revealed 
physiologic and symmetrical reflexes, strength, and sensation 
with the exception of some slightly reduced ankle reflex on 
the right.  The veteran also had diminished internal rotation 
on the right but no complaints of discomfort.  Straight leg 
test was negative bilaterally.  The examiner indicated that 
the veteran manifested historical complaints consistent with 
an ongoing left-sided lumbar radiculopathy.  There was no 
mention of peripheral neuropathy involving either lower 
extremity.  

The veteran underwent another VA C&P spine examination in 
October 2003.  He reported that lumbar pain radiated to the 
posterior aspect of the left leg up to approximately the 
heel, and was associated with a brief episode of numbness and 
tingling (in unclear distribution).  He could not recall any 
associated lower extremity weakness or bowel or bladder 
dysfunction and he denied any sensory or motor symptoms 
involving the right lower extremity.  As for his current 
problems, the veteran again denied any sensory or motor 
symptoms involving the right lower extremity and any bowel or 
bladder dysfunction.  Neurological examination revealed 
strength of 5/5 in the bilateral lower extremities in both 
distal and proximal muscle groups; no pronatory drift; deep 
tendon reflexes were 2+ and symmetric throughout; and sensory 
examination was significant for decreased pinprick 
temperature and vibratory sensations in the left L5-S1 
dermatomal distribution.  Straight leg raise test was 
negative and an impression of associated left L5-S1 
radiculopathy was made with no mention of peripheral 
neuropathy involving either lower extremity.  

Nerve conduction studies were performed on the veteran's arms 
and left leg in November 2003.  The studies showed a 
significant neuropathy of the right median nerve - a carpal 
tunnel syndrome - and a carpal tunnel syndrome to a lesser 
degree on the left side.  Ulnar studies were basically 
unremarkable.  The study on the left leg led the examiner to 
conclude there was a possible radiculopathy of perhaps the L5 
nerve root.  The examining physician reported that the study 
was most consistent for a radiculopathy, changes in a sensory 
peripheral neuropathy, and also some carpal tunnel syndrome.  
See record from Dr. LaRoche.  

The veteran underwent a VA C&P hand, thumb and fingers 
examination in September 2004, at which time his claims 
folder and service medical records were provided for review.  
The examiner noted the in-service treatment the veteran 
sought for his hands and elbows in February 1988 and April 
1992, respectively, while also noting that the veteran was 
not seen again after treatment was rendered.  The examiner 
further reported that the veteran underwent an 
electrodiagnostic assessment in August 1999 with findings 
consistent with mild bilateral carpal tunnel syndrome and 
severe left cubital tunnel syndrome.  The veteran thereafter 
underwent cubital tunnel release on the left in September 
1999.  The veteran complained of numbness and tingling in 
both hands and described primarily a median nerve 
distribution on the right.  His findings on the left side are 
both ulnar and median nerve in distribution.  Physical 
examination revealed a positive Tinel's at the left elbow and 
a well-healed cubital tunnel release scar.  He also had a 
positive Tinel's over the wrists, right more than left.  
There was no evidence of muscular atrophy through the thenar 
eminence and no intrinsic atrophy on the left or right.  
Range of motion in the wrists and elbows was within normal 
limits.  An impression of carpal tunnel syndrome, bilateral, 
right more than left, and cubital tunnel syndrome, left, 
status post release with moderate residual symptoms, was 
made.  The examiner reported that there was insufficient 
evidence to suggest that the veteran's current difficulties 
with regards to his hands and elbows had their onset during 
active service, or that they are related to any in-service 
injury or disease.  Transient tingling documented on a single 
occasion lasting slightly more than 24 hours 18 years ago 
does not constitute ongoing carpal tunnel syndrome within 
reasonable medical probability.  Additionally, lateral 
epicondylitis is not etiologically, nor regionally, related 
to cubital tunnel syndrome.  

The veteran underwent a VA C&P peripheral nerves examination 
in April 2005.  The veteran reported currently suffering from 
left lower extremity radicular symptoms (sciatica) on a daily 
basis, but again made no mention of symptoms involving his 
right lower extremity.  Following a neurological examination, 
the examiner indicated that the veteran's symptoms include 
left lower extremity radicular pain (left-sided sciatica) but 
the examination was negative for any evidence of clinically 
significant radiculopathy or myelopathy.  

The evidence of record does not support the claim for service 
connection for a hand and elbow disorder.  Though the Board 
acknowledges the in-service complaints involving the 
veteran's elbows and hands, as well as the post-service 
medical evidence of record establishing that the veteran has 
disorders involving his hands/wrists and elbows, the only 
medical opinion of record is against the claim.  More 
specifically, the September 2004 VA examiner found that there 
was insufficient evidence to suggest that the veteran's 
current difficulties with regards to his hands and elbows, 
diagnosed as carpal tunnel syndrome and cubital tunnel 
syndrome, had their onset during active service or were 
related to any in-service injury or disease, and provided a 
detailed rational for the opinion.  In the absence of a 
medical opinion establishing a link between the veteran's 
current hand and elbow disorders and the documented in-
service complaints, service connection is not warranted and 
the claim must be denied.  See 38 C.F.R. § 3.303 (2007).  
Further, there is no competent medical evidence of record 
showing a diagnosis of epicondylitis.

The evidence of record also does not support the claim for 
service connection for peripheral neuropathy of the right 
lower extremity.  The application of 38 C.F.R. § 3.303 has an 
explicit condition that the veteran must have a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires evidence of 
a relationship between a current disability and events in 
service or an injury or disease incurred therein).  None of 
the in-service or post-service medical evidence establishes a 
diagnosis of peripheral neuropathy involving the veteran's 
right lower extremity.  In the absence of such evidence, 
service connection is not warranted and the claim must be 
denied.  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
As the claims for service connection for residuals of a 
broken nose and right ear hearing loss have been reopened, 
any defect in the notice as required by Kent would be 
harmless.

As for the remaining service connection claims, the Board 
finds that prior to the May 2005 rating decision that denied 
service connection for peripheral neuropathy of the right 
lower extremity, the veteran was advised of the evidence 
needed to substantiate his claim for service connection and 
of his and VA's respective duties in obtaining evidence.  He 
was also asked to send any evidence in his possession that 
pertains to his claims.  See April 2004 letter.  The Board 
acknowledges that the veteran was not provided with proper 
section 5103(a) notice prior to the issuance of the October 
1999 rating decision that is the subject of the veteran's 
appeal concerning service connection for a hand and elbow 
disorder.  The claim, however, was filed before the current 
section 5103(a) notice requirement became effective in 
November 2000, and the issue was remanded in September 2003 
in order to effect compliance with the duties to notify and 
assist.  Pursuant to the remand, the veteran was advised of 
the evidence needed to substantiate his claim for service 
connection, of his and VA's respective duties in obtaining 
evidence, and he was asked to provide any evidence or 
information pertaining to his appeal.  See February 2004 
letter.  Accordingly, the duty to notify has been fulfilled 
concerning this claim.  The veteran was also provided notice 
of the appropriate disability rating and effective date of 
any grant of service connection, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  See March 2006 letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's service medical, private and VA treatment 
records have been obtained and he was afforded several 
appropriate VA examinations in connection with his claims.  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

The claim for service connection for residuals of a broken 
nose is reopened.  To this extent only, the appeal is 
granted.

The claim for service connection for right ear hearing loss 
is reopened.  To this extent only, the appeal is granted.

Service connection for a hand and elbow disorder, to include 
swollen joints and epicondylitis, is denied.  

Service connection for peripheral neuropathy of the right 
lower extremity is denied.  


REMAND

Unfortunately, a remand is required regarding the reopened 
claims for service connection for residuals of a broken nose 
and right ear hearing loss, as well as the claims for service 
connection for COPD and an increased rating for DDD of the 
lumbar spine.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2007), are met.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2007), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  The 
Board finds that based on the evidence as a whole, and for 
the reasons discussed below, medical examinations are 
necessary in relation to the veteran's reopened claims and 
his claim for service connection for COPD.  

As noted above, an impression of right low frequency 
sensorineural hearing loss and absent acoustic reflexes in 
the right ear was made in January 1981.  Subsequent to this 
diagnosis, however, the veteran did not exhibit hearing loss 
per VA standards while in service.  Nor did he exhibit 
hearing loss at the time of the September 1992 VA C&P audio 
examination.  During a July 1999 VA C&P audio examination, 
audiometric testing revealed hearing loss in the veteran's 
right ear per VA standards.  The veteran reported being 
exposed to jet engine noise, heavy equipment, small arms fire 
and explosives while playing war games, but denied any 
occupational or recreational noise exposure.  No opinion 
regarding the etiology of the veteran's right ear hearing 
loss was provided.  Based on the in-service documentation of 
right low frequency hearing loss and absent acoustic reflexes 
and the fact that the veteran exhibited hearing loss per VA 
standards in July 1999, a medical examination is necessary to 
ascertain whether the veteran currently exhibits hearing loss 
in his right ear and for an opinion on whether any current 
diagnosis is related to service.  

The veteran testified that he injured his nose on three 
occasions - being hit in the face during a softball game, 
hitting his face during a fall, and during an altercation 
with the burglar - and acknowledged that he only received 
treatment following the third incident.  See August 2006 
hearing transcript.  As noted above, the veteran's service 
medical records reveal that he was assessed with head trauma 
following an altercation with a burglar, but do not contain 
and notations specific to the veteran's nose.  The RO 
initially denied the claim on the basis that there was no 
evidence of a broken nose in service.  A private medical 
record dated July 1989, however, which falls within the 
veteran's period of active duty, reveals that examination of 
the veteran's nose showed a deviated nasal septum on the 
right side.  See record from Dr. Christ.  In light of the 
foregoing, the Board finds that a medical examination is 
necessary to ascertain the etiology of the veteran's right-
sided deviated nasal septum, which was first noted in 
service.  

The veteran's service medical records are devoid of reference 
to complaint of or treatment for any respiratory disorder, to 
include COPD.  At the time of his retirement from service, he 
denied shortness of breath and chronic cough.  See April 1992 
report of medical history.  X-rays of the veteran's chest 
(extrapulmonary artery (EPA) and lateral) taken during the 
September 1992 VA examinations revealed hyperexpansion of the 
lung fields consistent with moderate COPD and an impression 
of moderate COPD.  See radiology report.  A subsequent chest 
x-ray taken in March 1998 showed a symmetric thoracic cage; 
smooth and clear hemidiaphragms; clear costophrenic angles, 
cardiophrenic angles and apices; small stable calcifications 
in the hilar regions and several in the peripheral lungs.  An 
impression of pulmonary and cardiovascular structures within 
satisfactory limits was made.  See confidential ad hoc 
summary.  

During a July 1999 VA C&P respiratory examination, pulmonary 
function testing revealed spirometry within normal limits.  
The diagnosis was normal examination for respiratory 
diseases; the veteran suffers from sinusitis; there is no 
respiratory disease involving the lungs at this time.  An 
August 2002 pulmonary function test also revealed normal 
spirometry and arterial blood gasses (ABGs), but a diagnosis 
of emphysema was made.  See record from Brazosport Memorial 
Hospital.  The veteran testified that he was a smoker but 
that he has not smoked in over 15 years.  He also appeared to 
indicate that he had not been adequately tested after the 
initial 1992 diagnosis of moderate COPD.  The veteran 
acknowledged that his current diagnosis is of emphysema.  See 
August 2006 hearing transcript.  

In light of the 1992 diagnosis of moderate COPD, the 
subsequent testing that revealed an absence of respiratory 
disease, and the current diagnosis of emphysema, the Board 
finds that a medical examination is necessary to ascertain 
the current diagnosis involving the veteran's respiratory 
system and whether any current diagnosis is related to 
service.  

Lastly, the veteran contends that his service-connected DDD 
of the lumbar spine has increased in severity.  See August 
2006 hearing transcript.  When a veteran claims that his 
condition is worse than when originally rated, and the 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, the VA's duty to assist 
includes providing a new examination.  See Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  The last VA C&P 
examination of the veteran's spine was conducted in October 
2003 and is now over four years old.  In light of the 
foregoing, fundamental fairness to the veteran warrants a 
more contemporaneous VA C&P examination for the purpose of 
ascertaining the current severity of his service-connected 
DDD of the lumbar spine.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination.  The examiner 
should indicate whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that any current 
right ear hearing loss is related to 
service.  The claims folder and a copy of 
this remand should be made available to 
the examiner for review, and the examiner 
should explain the reason(s) for the 
opinion(s).  

2.  Schedule the veteran for a VA ear, 
nose, and throat examination.  Any 
necessary testing should be performed.  
The examiner should indicate whether the 
veteran has a deviated nasal septum and, 
if so, whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that it is related to trauma 
allegedly sustained in service.  The 
claims folder should be made available 
for review and the examiner should 
explain the reason(s) for the opinion(s).  

3.  Schedule the veteran for a VA 
pulmonary examination.  The claims file 
must be made available to the examiner, 
and the examiner should review the claims 
file and indicate in the report that the 
claim file was in fact reviewed.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any pulmonary 
disorder found to be present.  The 
examiner should state whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any current pulmonary 
disorder had its onset during active 
service or is related to any in-service 
disease or injury.  A detailed rationale 
for any opinion expressed should be 
provided.

4.  Schedule the veteran for an 
appropriate VA orthopedic examination.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All necessary tests should 
be conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected DDD of the lumbar 
spine.  

The examiner should report the range of 
motion measurements for the lumbar spine, 
in degrees.

Address whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement, as well as 
whether there is likely to be additional 
range of motion loss due to any of the 
following: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should document the number 
of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Thereafter, readjudicate the 
veteran's claims.  If the benefits sought 
on appeal are not granted, issue an SSOC 
and give the veteran and his 
representative an appropriate amount of 
time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


